Title: To James Madison from E. Gregory, [21 August 1824]
From: Gregory, E.
To: Madison, James


        
          Sir
          [21 August 1824]
        
        A very humble individual takes the liberty to address you, having often heard in the Old World of your Public & Private Virtues, & he is in hopes you will have the goodness to grant him the favour of a short interview, & with the greatest respect he subscribe[s] himself Your very obt. & humble Servt.
        
          E Gregory
        
      